DETAILED ACTION
1.	Applicant's amendment filed on February 8, 2022 has been entered.  Claims 1-23 are pending.  Claims 2, 15, and 20 are cancelled and claims 21-23 are newly added by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed February 8, 2022 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1, 3-14, 16-19 and 21-23 are allowed for the reasons argued by Applicants on pages 7-9 of Remarks, filed February 8, 2022.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Rossi; Markku Tapio et al. (US 8510549 B2) discloses a method, device, system and computer program for providing a transport distribution scheme for a security protocol are disclosed. A first packet data connection is established to a remote node for transmitting packet data over a network with a security protocol. An authentication procedure is performed with the remote node via the first packet data connection for establishing a security protocol session with the remote node. At least one security parameter is negotiated with the remote node for transmitting packets through the first packet data connection. A second packet data connection is established to the remote node, and at least one security parameter is negotiated with the remote node for use with the second packet data connection. The first and second packet data connections are handled as packet data subconnections associated with the security protocol session.
The prior art of record Frantz; Paul J. (US 6697943 B1) discloses a method of modifying the error detection code (EDC) generation and verification logic at both ends 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Rossi; Markku Tapio et al. (US 8510549 B2), and further in view of Frantz; Paul J. (US 6697943 B1), do not disclose these specific limitations of receiving the data stream comprising the encrypted packets; identifying a type for each of the encrypted packets based on a field ina security tag of each of the encrypted packets; selecting the security parameters for each of the encrypted packets based on the field; decrypting each of the encrypted packets; and verifying whether the encryption device functioned properly (emphasis added), as set forth in claim 1, similar to claim 19.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Rossi; Markku Tapio et al. (US 8510549 B2), and further in view of Frantz; Paul J. (US 6697943 B1), do not disclose these specific limitations of a control channel configured to securely transmit encryption keys between Data Center Interconnect (DCI) transport systems in a cloud transport network, wherein the control channel is separate and distinct from a channel through which the encrypted packets are transmitted through the network (emphasis added), as set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        February 25, 2022